DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  it recites “any of claim 11” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-9, 11-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone (US 20090179158 A1).
Regarding claim 1, Stone teaches an apparatus (ion generation device, [0008]) comprising:
A vacuum chamber ([0008]; 405 in fig. 6), and
A liner (300, or 403 in fig. 6) having a surface exposed to an interior of the vacuum chamber, wherein the surface is made of porous inorganic carbonaceous material (porous carbon-based material, [0042] lines 1-4).
Regarding claim 2, Stone teaches that the porous inorganic carbonaceous material is carbon foam ([0042]) which inherently has an open pore structure (Chen et al., “Carbon Foam Derived From Various Precursors”, Carbon vol. 44, issue 6, July 2006, p. 1535-1543; Introduction paragraph 1, “carbon foam is a sponge-like carbon material with certain features, such as…open cell structure”; reference cited only to prove inherency).
Regarding claim 6, Stone teaches that the liner comprises the surface on a first side of the liner, a second surface on the second side of the liner, and a thickness between the first surface and the second surface (inherent in two-dimensional liner), wherein the porous inorganic carbonaceous material has an open pore structure, with the open pore structure extending from the first surface to the second surface (i.e. it is entirely a carbon foam, which is an open-pore structure as argued above).
Regarding claim 7, Stone teaches that the porous inorganic carbonaceous material is woven carbon (carbon weave, [0042]).
Regarding claim 8, Stone teaches that the porous inorganic carbonaceous material is inorganic carbonaceous foam (carbon foam, [0042]).
Regarding claim 9, Stone teaches that the porous inorganic carbonaceous material is graphite foam (carbon-based material may be graphite and in the form of a foam, [0042]).
Regarding claim 11, Stone teaches a vacuum chamber ([0008]; 405, fig. 6) that includes an interior and a liner (403) having a surface exposed to the interior, wherein the surface is made of porous inorganic carbonaceous material (porous carbon-based material, [0042] lines 1-4).
Regarding claim 12, Stone teaches that the porous inorganic carbonaceous material is carbon foam ([0042]) which inherently has an open pore structure (as argued above).
Regarding claim 14, Stone teaches that the liner comprises the surface on a first side of the liner, a second surface on the second side of the liner, and a thickness between the first surface and the second surface, wherein the porous inorganic carbonaceous material has an open pore structure, with the open pore structure extending from the first surface to the second surface (i.e. it is entirely a carbon foam, which is an open-pore structure as argued above).
	Regarding claim 15, Stone teaches a method of using an apparatus (ion beam apparatus, [0008]) having a vacuum chamber ([0008]) that includes a liner (300), the method comprising:
	Generating an ion beam (281) and debris particles (particles 303 from sputtered material, [0039]) within the vacuum chamber, wherein:
	The liner has a surface exposed to an interior space of the vacuum chamber, the surface being made of porous inorganic carbonaceous material (porous carbon-based material, [0042]), and
	During the method of using the apparatus, the ion beam or the debris particles contact the surface of the liner (particles 303 retained on liner, [0039]).
	Regarding claim 16, Stone teaches that the ion beam is directed orthogonally at the liner (liner may be impacted by ions, [0039]; liner e.g. on floor 401 may be struck orthogonally by ion beam) and ions that impinge onto the liner surface generate particle debris, and the amount of particle debris generated by the ions is less than an amount 
	Regarding claim 17, Stone teaches that the method comprises generating particle debris (sputtered particles, [0039]) that enters the interior space of the vacuum chamber, the particle debris contacts the liner and is captured by the liner and removed from the interior space of the vacuum chamber (particles retained on liner, [0039]; eventually evacuated from ion implanter, [0041]).
	Regarding claim 18, Stone teaches that the liner removes an amount of particle debris from the interior space that is greater than an amount of particle debris that would be removed by a liner that does not have a porous surface (liner promotes adhesion of particles and flow into the liner, [0041-0042]).
	Regarding claim 19, Stone teaches implanting ions into a substrate, the substrate comprising photoresist at a substrate surface, the method comprising directing the ion beam at the photoresist and causing the ion beam to generate particle debris derived from the photoresist (photoresist outgassing, [0003]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 3, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Gupta (US 20120285370 A1).
Regarding claims 3, 5 and 13, Stone teaches all the limitations of claims 1 and 11 as described above.  
Stone does not teach that the surface comprises macroporous openings having a pore size of greater than 10 microns, or a porosity in a range from 18-97 percent.
Gupta teaches a carbonaceous (graphite) porous film for capturing vapors having macroporous openings with a surface pore size of greater than 10 microns (pore size between 1-100 microns, [0057], overlapping the claimed range) and a porosity of between 18-97 % (30-60%)([0057]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Stone to make the porous carbonaceous lining have the pore size and porosity taught by Gupta which is effective at trapping vapor particles as taught by Gupta with no unexpected result.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Koroyasu (US 20030159778 A1).
	Regarding claim 4, Stone teaches all the limitations of claim 1 as described above.  Stone does not teach that the porous inorganic carbonaceous material has a thickness in a range from 500 to 1,000 microns.
	Koroyasu teaches a protective lining for a vacuum chamber having a thickness in a range from 500 to 1000 microns (630 microns, [0047]).
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Pixley (US 20200083021 A1).
	Regarding claim 10, Stone teaches all the limitations of claim 1 as described above.  Stone does not teach that the porous inorganic carbonaceous material is silicon carbide foam.
	Pixley teaches an ion implanter lining comprising silicon carbide foam ([0016]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to make the layer of Stone out of SiC foam as taught by Pixley, as a matter of selecting a known material which is effective for lining an ion implanter (as taught by Pixley) with no unexpected result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881